Citation Nr: 1520412	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include emphysema, chronic interstitial lung disease, and multiple calcified pleural plaques.

2.  Entitlement to service connection for status post renal artery bypass with atrophic left kidney.

3.  Entitlement to service connection for right eye blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).
 
The Veteran served on active duty from October 1954 to October 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and March 2012 by the Department of Veterans Affairs (VA).  Jurisdiction is presently with the Montgomery, Alabama, Regional Office (RO).

In February 2013, the Veteran testified before a Decision Review Officer (DRO) at his local RO.  In June 2014, he testified before the undersigned Acting Veterans Law Judge by videoconference.  Transcripts of both hearings are of record.

In August 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lung disability, status post renal artery bypass with atrophic left kidney, and a right eye disability which he contends are related to exposure to radiation during active military service.

The Board remanded these claims in August 2014 for additional development.  A VA examiner did not link the Veteran's claimed disabilities to radiation exposure.  However, upon reassessment of the case, the Board finds that all of the proper development has not been accomplished.  While further delay of this case is regrettable, due process considerations require such action. 

There are specific diseases (all of which are cancers, leukemia, multiple myeloma, or lymphomas) that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R.  § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

A separate procedural framework for development of claims based on exposure to ionizing radiation is set forth in 38 C.F.R. § 3.311 (2014).  Other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

None of the Veteran's claimed disabilities is listed as a disease specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d).  Moreover, they are not radiogenic diseases as listed in 38 C.F.R. § 3.311(b)(2).  The question then, is whether the procedural framework for claims based on exposure to ionizing radiation applies in this instance.  

An exception to 38 C.F.R. § 3.311(b)(2) exists in that if a claim is based on a disease other than one of those listed, VA shall nevertheless consider the claim under the provisions of section 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4). 

As to whether the Veteran was exposed to radiation during service, his DD Form 214 (which would show his military occupational specialty) is not of record.  In June 2010, the RO issued a formal finding which indicated that the Veteran's service treatment records, DD 1141, and official military personnel file were destroyed in a fire at the National Personnel Records Center (NPRC).  

However, the Veteran submitted a memorandum dated in September 2010 from the Chief of Radiation Health, Health Physics Consultant to the Surgeon General, Air Force Medical Support Agency, Office of the Surgeon General that indicates that he may have been exposure to radiation.  In this memorandum, the Chief of Radiation Health noted that the Air Force Safety Center (AFSC) had reviewed the Veteran's official personnel records from NPRC and determined that he had the potential to have been exposed to ionizing radiation from his duties as an explosives disposal technician performing nuclear weapon loading duties.  Based on that potential, the AFSC provided an estimated maximum total effective dose equivalent, or sum of external and internal dose, of approximately 480 mrem.  

The Veteran has also provided testimony at his hearings concerning the type of duties he had during service which would have exposed him to radiation.  He is competent to report factual matters of which he had first hand knowledge and which are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Given the Veteran's detailed report of exposure to radiation during service, which appears to be consistent with the circumstances and conditions of his service, the Board finds his statements credible.  

The Veteran has also provided medical evidence regarding whether his kidney, lung, and eye conditions are related to his reported exposure to radiation.  In letters sent in May 2012 and January 2013, Dr. Hensleigh indicated that the Veteran's kidney and chronic lung conditions may have been caused by his exposure to radiation.  In a letter dated in November 2014, Dr. Singleton indicated that it was plausible, based on his medical knowledge, that the Veteran's original renal insult could have been caused by radiation exposure.

The Veteran has also submitted several articles, including one from the Air Force Institute for Operational Health that lists cataracts as a health effect of acute and chronic radiation exposure.  

Although the evidence submitted is not proof that his claimed disabilities are radiogenic diseases, section 3.311(b)(4) only requires that the Veteran cite to competent scientific or medical evidence.  With a liberal interpretation of the regulations in a manner most favorable to the Veteran, the Board finds that the procedural framework for development of claims based on exposure to ionizing radiation applies to his case.  Because this development has not yet been undertaken, the Board will remand the case for that purpose.

In addition, it is apparent from the September 2010 memorandum from the Chief of Radiation that there may be personnel records for the Veteran at NPRC, although the bulk of them may have been destroyed in a fire.  Review of the file shows that although the RO has requested service treatment records and the Veteran's DD 1141; it does not appear that his personnel records were specifically requested.  Thus, on remand the RO should seek to obtain any personnel records from the NPRC or any other appropriate source.

Next, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The regulation does not require definitive evidence of ionizing radiation exposure prior to review by the Under Secretary for Health.  A dose assessment is required in all claims where it is merely contended that a radiogenic disease is the result of exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(1) (emphasis added); see also Hilkert v. West, 12 Vet. App. 145, 148 (1999); Wandel v. West, 11 Vet. App. 200, 204 (1998).  This procedure must be followed on remand.  

The Veteran has provided an estimated radiation dose from the AFSC.  Therefore, depending on the dose estimate from the Under Secretary for Health, it may also be necessary to obtain an additional estimate from an independent expert as set forth at 38 C.F.R. § 3.311(a)(3).

Then, if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities, the case must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's claimed disabilities resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any personnel records from the NPRC or any other appropriate source.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards, and in accordance with 38 C.F.R. § 3.311(a)(2)(iii), the RO or the AMC should forward the records concerning the Veteran's radiation exposure, including any service records, his statements and testimony, and any other pertinent evidence regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his exposure, he should be contacted and asked to provide the information.

3.  If the above-requested development results in a positive dose estimate, the RO or the AMC should then forward the case to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c), after ensuring compliance with the provisions of 38 C.F.R. § 3.311(a)(3).

4.  The RO or the AMC should then undertake any other development it determines to be warranted.

5.  Finally, the RO or the AMC should readjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

